Exhibit 10.1

TWELFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Twelfth Amendment to Loan and Security Agreement (“Amendment”) is dated as
of June 30, 2016 by and among DENT-A-MED INC., an Oklahoma corporation
(“Dent-A-Med”), and HC RECOVERY, INC., an Oklahoma corporation (collectively the
“Borrowers” and each individually is referred to as a “Borrower”), WELLS FARGO
BANK, N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent
for Lenders (“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

A. Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of May 18, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendments. Upon the effectiveness of this Amendment, the Loan Agreement is
amended as follows:

(a) Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:

“Applicable Margin” means 4.375%; provided, however, the Applicable Margin shall
be increased by 0.25% if Monthly Excess Availability is less than 20% (as
determined by Agent). For purposes of the foregoing (i) the Applicable Margin
shall be adjusted monthly upon Agent’s receipt of Availability Statement,
financial statements and other documentation and reports required pursuant to
Section 6.1 of this Agreement, and effective the first (1st) day of the calendar
month of the delivery of such financial statements and other documentation and
reports and (ii) if Borrowers fail to timely deliver the applicable Availability
Statement, financial statements, documentation and reports or any other Event of
Default then exists, then at Agent’s option, the Applicable Margin will be
increased to the highest rate of interest pursuant to the above, which rate of
interest shall continue in effect until the applicable Availability Statement,
financial statements, documentation and reports are delivered. In the event that
any Availability Statement delivered pursuant to Section 6.1 of this Agreement
is shown to be inaccurate (regardless of whether this Agreement is in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the



--------------------------------------------------------------------------------

application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then Borrowers shall immediately (i) deliver to Agent a corrected
Availability Statement for such Applicable Period, (ii) determine the Applicable
Margin for such Applicable Period based upon the corrected Availability
Statement, and (iii) immediately pay to Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period.

“LIBOR Rate” means the greater of (a) one (1) month London Interbank Offered
Rate for any day as found in the Wall Street Journal, Interactive Edition, or
any successor edition or publication and (b) 0.40%; provided any change in the
LIBOR Rate during a calendar month that exists as of the last Business Day of a
calendar month shall take effect for purposes of Section 2.6 hereof on the first
(1st) day of the immediately following month.

“Permitted Indebtedness” means (a) borrowings from Agent and Lenders hereunder;
(b) trade indebtedness in the normal and ordinary course of business for value
received; (c) indebtedness and obligations incurred to purchase or lease fixed
or capital assets; (d) the other indebtedness and obligations described on
Schedule II attached hereto and made part hereof; (e) indebtedness in connection
with Bank Products; and (f) non-interest bearing Debt owing to Parent,
Progressive Finance or any of their Affiliates so long (i) no payments are made
or required to be made with respect thereto and (ii) such Debt is converted into
equity at a time and in a manner reasonably acceptable to Agent.

(b) New Definitions. The following new definitions are added to Section 1.1 of
the Loan Agreement:

“Cash Collection Percentage” means the percentage equal to (a) principal,
interest and fees collected less return charges with respect to Receivables
during such calendar month, (b) divided by gross Receivables as of the first day
of such calendar month.

“EBITDA” means for Borrowers, on a consolidated basis for the period of
determination as calculated in accordance with GAAP, earnings before payments of
interest, taxes, depreciation and amortization expenses, minus (a) any deficits
from the amount required as an allowance for loan losses under Section 6.4(c)
hereof, minus (b) the amount of any Receivables to be charged off, that have not
been charged off, in Section 6.4(d) hereof.

 

2



--------------------------------------------------------------------------------

“Monthly Excess Availability” means, as of any date of determination, a
percentage equal to (a) the difference between (i) the sum of (A) the lesser of
the Borrowing Base and the Maximum Principal Amount, plus (B) cash of Borrowers
held in deposit accounts subject to a Control Agreement (if any) and
unrestricted cash held in all other accounts, minus (ii) the sum of the amount
of outstanding Advances and Letter of Credit Amount divided by (b) the lesser of
the Borrowing Base and the Maximum Principal Amount.

(c) Financial Covenants. Section 6.4 of the Loan Agreement is amended and
restated as follows:

Section 6.4 Financial Covenants. At all times Borrowers shall maintain the
following financial covenants:

(a) EBITDA.

(i) As of the end of each calendar month for the twelve (12) month period then
ending, EBITDA of not less than negative $10,000,000.

(ii) As of the end of each fiscal quarter for the fiscal quarter then ending
commencing with the fiscal quarter ending June 30, 2016, EBITDA of not less than
negative $3,000,000 and solely for the fiscal quarter ending March 31, 2017 not
less than negative $5,000,000.

(b) Senior Debt to Tangible Net Worth Ratio. As of the end of each calendar
month, a Senior Debt to Tangible Net Worth Ratio of not more than 2.0 to 1.0.

(c) Allowance for Loan Losses. At all times the aggregate value of Borrowers’
allowance for loan losses (inclusive of deferred discounts and merchants’ and
providers’ recourse reserves), as calculated in accordance with GAAP, shall be:

(i) as required by ASC 805 and ASC 310 in accordance with GAAP related to
Receivables owned by Borrowers on October 15, 2015; and

(ii) for all other Receivables of Borrowers, not less than the greater of
(A) Principal Receivables originated after October 15, 2015 outstanding as of
the most recent month end multiplied by the rolling twelve (12) month ratio of
net charge-offs for all Receivables to average Principal Receivables during such
twelve (12) month period; or (B) an amount pursuant to the recommendation of the
independent certified public accountant auditing Borrowers’ financial
statements.

 

3



--------------------------------------------------------------------------------

(d) Charge off Policy. Receivables must be charged off (on a monthly basis) with
respect to which no payment due and owing thereunder has been made for a period
that is equal to or greater than One Hundred Eighty (180) days, as determined on
a contractual basis

(e) Collateral Performance Indicator. A Collateral Performance Indicator of less
than or equal to 30%.

(f) Tangible Net Worth. As of the end of each calendar month, Tangible Net Worth
of at least $40,000,000.

(g) Cash Collection Percentage. As of the end of each calendar month for such
calendar month, a Cash Collection Percentage of greater than or equal to 5.0%.

The determination of the financial covenants contained herein shall exclude any
asset, liability, expense or income associated with Statement of Financial
Accounting Standard No. 133. The determination of Section 6.4(a) shall add or
subtract any adjustments to the fair market value of Receivables owned by
Borrowers as of October 15, 2015 in accordance with ASC 805, with written notice
provided by Borrowers to Agent of such effects, with respect to changes related
to the Receivables. Borrowers’ failure to comply with Section 6.4(c) or
Section 6.4(d) shall not, in itself, constitute an Event of Default so long as
such shortfalls are deducted, as contemplated by the terms of this Agreement, in
the determination of the other financial covenants contained herein.

(d) Debt to Equity Conversion Documents. On or before August 31, 2016, Borrowers
shall deliver to Agent the agreements, documents and instruments evidencing the
Debt described in clause (f) of the Permitted Indebtedness definition (such
agreements, documents and instruments to be in form and substance satisfactory
to Agent).

2. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery to Agent by Borrowers and Lenders of this Amendment;

(b) Payment to Agent, for the benefit of Lender, by Borrowers of a
non-refundable and fully earned amendment fee in the amount of $10,000
(“Amendment Fee”) in immediately available funds; and

 

4



--------------------------------------------------------------------------------

(c) Execution and/or delivery by the parties of all other agreements,
instruments and documents reasonably requested by Agent to effectuate and
implement the terms hereof and the Credit Documents.

3. Representations and Warranties. Borrowers represent and warrant to Agent and
Lenders that:

(a) All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.

(b) The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of the transactions herein and therein contemplated
(i) are and will be within Borrowers’ powers, (ii) have been authorized by all
necessary organizational action, and (iii) do not and will not violate any
provisions of any law, rule, regulation, judgment, order, writ, decree,
determination or award or breach any provisions of the charter, bylaws or other
organizational documents of Borrowers, or constitute a default or result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any assets of any Borrower (immediately or with the passage of time or with the
giving of notice and passage of time, or both) under any other contract,
agreement, indenture or instrument to which any Borrower is a party or by which
any Borrower or its property is bound with failure to comply resulting in a
material adverse change in the business, operations, property (including the
Collateral) or financial condition of Borrowers.

(c) The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of the transactions herein and therein contemplated do
not and will not violate any provisions of any Debt Facility.

(d) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

(e) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

4. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrower has
any claims, offsets, defenses or counterclaims arising from any of Agent’s or
any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers promise to pay to the order of Agent and
Lenders the indebtedness evidenced by the Notes according to the terms thereof.
In consideration of the modification of certain provisions of the Credit
Documents, all as herein provided, and the other

 

5



--------------------------------------------------------------------------------

benefits received by Borrowers hereunder, Borrowers hereby RELEASE, RELINQUISH
and forever DISCHARGE Agent and Lenders, and their predecessors, successors,
assigns, shareholders, principals, parents, subsidiaries, agents, officers,
directors, employees, attorneys and representatives (collectively, the “Released
Parties”), of and from any and all present claims, demands, actions and causes
of action of any and every kind or character, whether known or unknown, which a
Borrower has or may have against Released Parties arising out of or with respect
to any and all transactions relating to the Loan Agreement, the Notes, and the
other Credit Documents occurring prior to the date hereof.

5. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, Borrowers reconfirm the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.

6. Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirm that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $42,031,423.90, plus with respect to an issued an
outstanding Letter of Credit in the face amount of $2,000,000, plus continually
accruing interest and all fees, costs, and expenses owing under the Loan
Agreement, including reasonable attorneys’ fees, incurred through the date
hereof.

7. Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

8. Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.

[SIGNATURES ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWERS:   DENT-A-MED INC.     By:  

/s/ Ryan Ray

    Name:   Ryan Ray     Title:   President     HC RECOVERY, INC.     By:  

/s/ Ryan Ray

    Name:   Ryan Ray     Title:   President   AGENT AND LENDER:   WELLS FARGO
BANK, N.A.     By:  

/s/ Casey R. Johnson

    Name:   Casey R. Johnson     Title:   Senior Vice President  

SIGNATURE PAGE TO TWELFTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT